Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 10, 1995 (People v Rawlings, 220 AD2d 541 [1995]), affirming a judgment of the Supreme Court, Queens County, rendered August 31, 1993.
Ordered that the application is denied.
*711The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Rivera, Ritter and Miller, JJ., concur.